Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/16/2021.  These drawings are accepted.

	Election/Restrictions
Claims 1-20 allowable. The restriction requirement between species A and B, as set forth in the Office action mailed on 6/16/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/16/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The application has not been rejected using prior art because no references, nor reasonable combination thereof, could be found which disclose or suggest a first solar heated hot air for heating a fuel reformer, wherein the fuel reformer reacts a fuel and a first steam to produce H2 and CO, where the CO and H2 are supplied to separate combustion systems, and fed O2 from a second hot air stream, wherein the hydrogen combustion system produces a second steam and powers a first gas turbine, wherein the second steam is used as a first steam source for the fuel reformer.
The closest prior art of record is Nemitallah (9664115) and Mokheimer (8893505). Nemitallah teaches using a single combustion system with solar heated inlet air that uses recirculated combustion products from the combustion system to use as an air and steam source for the fuel reformer. However, it does not disclose using separate CO or H2 Combustion systems, wherein the H2 combustion system produces a second steam wherein the second steam is used as a first steam source for the fuel reformer. Mokheimer teaches a steam fuel reformer wherein the fuel reformer hot air is heated by solar power, however the excess hydrogen produces by the fuel reformation is not used in a hydrogen combustion facility specifically, but is separated for a variety of downstream uses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	/ALAIN CHAU/               Primary Examiner, Art Unit 3741